DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-6, 11, 12 and 14-20 are pending in the instant invention.  According to the Amendments to the Claims, filed February 8, 2022, claims 1-6, 11, 12 and 14-16 were amended, and claims 7-10 and 13 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IN2019/050019, filed January 10, 2019, which claims priority under 35 U.S.C. § 119(a-d) to IN IN201841002392, filed January 20, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on February 8, 2022, is acknowledged: Group I - claims 1-6, 15 and 16.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on November 12, 2021.
	Likewise, the inventor or joint inventor should further note that this invention contains claims 11, 12, 14 and 17-20, drawn to nonelected inventions, without traverse, in the reply filed Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on November 12, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 8, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-6, 15 and 16 is contained within.

Status of Claim Rejections - 35 U.S.C. § 112(b)
	The inventor’s or joint inventor’s arguments, on pages 15-16 of the Remarks, filed February 8, 2022, with respect to claims 1, 2, 4-6, 15 and 16, have been fully considered, but are not persuasive.  Consequently, the rejections of claims 1, 2, 4-6, 15 and 16, made in the Non-Final Rejection, mailed on November 12, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that one of ordinary skill in the art, based on the knowledge available in the art and provided in the as-filed specification, would understand that the phrases, suitable solvent, suitable base, and/or suitable organosilicon base, respectively, are well-known and well-understood terms in the art.  Similarly, the inventor or joint inventor further argues that the phrases, suitable solvent, suitable base, and/or suitable organosilicon base, respectively, are definite.
suitable solvent, suitable base, and/or suitable organosilicon base, respectively, are well-known and well-understood terms in the art, and that (2) the phrases, suitable solvent, suitable base, and/or suitable organosilicon base, respectively, are definite, the examiner respectfully disagrees, since 35 U.S.C. § 112(b) requires that the claims particularly point out the subject matter that the inventor or joint inventor regards as the invention.
	Likewise, the inventor or joint inventor should further note that [A] claim referring to the specification is improper.  {See Ex parte Fressola, 27 USPQ 2d 1608 (BPAI 1993)}.
	Next, the inventor or joint inventor should further note that [W]hen the scope of the claims can’t be determined when considered in light of the specification, a rejection under 35 U.S.C. § 112(b) is proper.  {See In re Wiggins, 488 F.2d 538, 179 USPQ 421 (CCPA 1973)}.
	Then, the inventor or joint inventor should further note that [A]s the statutory language of particular[ity] and distinct[ness] indicates, claims are required to be cast in clear terms, as opposed to ambiguous, vague or indefinite terms.  It is the claims that notify the public of what is within the protections of the patent and what is not.  {See Merrill v. Yeomans, 94 US 568, 573-74 (1876); United Carbon Co. v. Binney & Smith Co., 317 US 228, 236, 55 USPQ 381 (1942)}.
	Moreover, the inventor or joint inventor should further note that [T]he USPTO may properly reject a patent invention claim as indefinite for failure to meet statutory requirements of 35 U.S.C. § 112(b) if the PTO identifies ways in which claim language is ambiguous, vague, incoherent, opaque or otherwise unclear in describing and defining the claimed invention, and if the inventor or joint inventor thereafter fails to provide satisfactory response by, for example, modifying language, providing separate definition of unclear language, or if appropriate, persuasive explanation as to why language is not unclear, since this prima facie case determination is grounded both in the PTO’s responsibility to examine a claim to ensure that it particularly points out and distinctly claims subject matter and in examination’s attendant interactive process.  {See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014)}.
	Also, the inventor or joint inventor should further note that [R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the inventor or joint inventor to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112(b) as indefinite.  {See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008)}.
	Finally, the inventor or joint inventor should further note that it is well established that the specification cannot impose a further limitation upon the plain meaning of the claim language.  As stated in the Supreme Court, [S]ome persons seem to suppose that a claim in a patent is like a nose of wax, which may be turned and twisted in any direction by merely referring to the specification, so as to make it include something more than or something different from what its words express.  The context may undoubtedly be resorted to, and often is resorted to, for the purpose of better understanding the meaning of the claim, but not for the purpose of changing it and making it different from what it is.  The claim is a statutory requirement, prescribed for the very purpose of making the patentee define precisely what his invention is, and it is unjust to the public, as well as an evasion of the law, to construe it in a manner different from the plain meaning of its terms.  {See White v. Dunbar, 119 US 47, 51-52, 1886 CD 494, 497-498 (1886)}.
	As a result of the Amendments to the Claims, filed February 8, 2022, and to clarify the record, the original rejections, made in the Non-Final Rejection, mailed on November 12, 2021, New Claim Rejections - 35 U.S.C. § 112(b).

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for the preparation of Ribociclib succinate of Formula-1a:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a
wherein the process comprises the following steps:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2

with thionyl chloride, followed by dimethylamine, in the presence of a suitable base in a suitable solvent, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;


b)	reacting the compound of Formula-3 above with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of an organosilicon base in a solvent, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

c)	treating the compound of Formula-5 above with aqueous hydrochloric acid, optionally in the presence of a solvent, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1;

d)	optionally purifying the Ribociclib of Formula-1 provided above with a solvent; and

e)	treating the Ribociclib of Formula-1 provided in step c) or step d) above, with succinic acid in a solvent, or a mixture of solvents, to provide Ribociclib succinate of Formula-1a:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a;

wherein:
	in step a), the suitable base is selected from the group consisting of diethylamine, diisobutylamine, diisopropylamine, diisopropylethylamine, dimethylamine, 4-(dimethylamino)pyridine, lithium amide, lithium tert-butoxide, lithium carbonate, lithium diisopropylamide, lithium hexamethyldisilazide, lithium hydride, lithium hydroxide, 2,6-lutidine, N-methylmorpholine, potassium amide, potassium bicarbonate, potassium tert-butoxide, potassium carbonate, potassium ethoxide, potassium hexamethyldisilazide, potassium hydride, potassium hydroxide, potassium methoxide, pyridine, sodium amide, sodium bicarbonate, sodium tert-butoxide, sodium carbonate, sodium ethoxide, sodium hexamethyldisilazide, sodium hydride, sodium hydroxide, sodium methoxide, and triethylamine, or a mixture thereof;

	in step b), the suitable organosilicon base is selected from the group consisting of lithium hexamethyldisilazide, sodium hexamethyldisilazide, and potassium hexamethyldisilazide, or a mixture thereof; and

	in step a), step b), step c), step d), and step e), the suitable solvent is independently selected from the group consisting of acetone, acetonitrile, benzene, n-butanol, tert-butanol carbon tetrachloride, chloroform, cyclohexane, dichloroethane, dichloromethane, diethyl ether, diglyme, diisopropyl ether, 1,2-dimethoxyethane, dimethyl ether, N,N-dimethylacetamide, N,N-dimethylformamide, dimethylsulfoxide, 1,4-dioxane, ethanol, ethyl acetate, n-butyl acetate, n-heptane, n-hexane, isobutanol, isobutyronitrile, isopropanol, isopropyl acetate, methanol, methyl acetate, methyl ethyl ketone, methyl isobutyl ketone, N-methylpyrrolidone, methyl tert-butyl ether, monoglyme, petroleum ether, n-propanol, propionitrile, tetrahydrofuran, toluene, water, and xylene, or a mixture thereof.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process as claimed in claim 1, wherein in step a), the suitable base is selected from the group consisting of diethylamine, diisobutylamine, diisopropylamine, diisopropylethylamine, dimethylamine, and triethylamine.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The process as claimed in claim 1, wherein the process comprises the following steps:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2

with thionyl chloride, followed by dimethylamine, in the presence of triethylamine in a mixture of tetrahydrofuran and toluene, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

b)	reacting the compound of Formula-3 above with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of lithium hexamethyldisilazide in toluene, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

c)	treating the compound of Formula-5 above with aqueous hydrochloric acid, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1;

d)	purifying the Ribociclib of Formula-1 above with methanol; and

e)	treating the Ribociclib of Formula-1 provided in step d) above, with succinic acid in aqueous tetrahydrofuran, to provide Ribociclib succinate of Formula-1a:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process as claimed in claim 1, wherein the process comprises the following step:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2

with thionyl chloride, followed by dimethylamine, in the presence of triethylamine in a mixture of tetrahydrofuran and toluene, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process as claimed in claim 1, wherein the process comprises the following step:

b)	reacting a compound of Formula-3:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of lithium hexamethyldisilazide in toluene, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The process as claimed in claim 1, wherein the process comprises the following step:

c)	treating the compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

with aqueous hydrochloric acid, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process as claimed in claim 1, wherein in step b), the suitable organosilicon base is lithium hexamethyldisilazide.



	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process as claimed in claim 1, wherein in step a), step b), step c), step d), and step e), the suitable solvent is independently selected from the group consisting of methanol, tetrahydrofuran, toluene, and water, or a mixture thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2, 4-6, 15 and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable solvent, in claim 1, with regard to step a), step b), step c), step d), and step e), respectively, is a relative phrase which renders the claim indefinite.  The phrase, suitable solvent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the phrase, suitable solvent, as "hydrocarbon solvents" selected from aliphatic hydrocarbon solvents such as n-hexane, n-heptane, cyclohexane, petroleum ether and aromatic hydrocarbon solvents such as benzene, toluene, xylene and the like; "ether solvents" such as dimethyl ether, diisopropyl ether, diethyl ether, methyl tert-butyl ether, 1,2-dimethoxy ethane, tetrahydrofuran, 1,4-dioxane, monoglyme, diglyme and the like; "ester solvents" such as methyl acetate, ethyl acetate, isopropyl acetate, n-butyl acetate and the like; "polar-aprotic solvents" such as dimethylacetamide, dimethyl-formamide, dimethylsulfoxide, Nmethylpyrrolidone (NMP) and the like; "chloro solvents" such as dichloromethane, dichloroethane, chloroform, carbon tetrachloride and the like; "ketone solvents" such as acetone, methyl ethyl ketone, methyl isobutyl ketone and the like; "nitrile solvents" such as acetonitrile, propionitrile, isobutyronitrile and the like; "alcoholic solvents" such as methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol, t-butanol and the like; "polar solvents" such as water or mixtures thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of Ribociclib succinate of the Formula-1a has been rendered indefinite by the use of the phrase, suitable solvent.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 1, 4, 6, 15 and 16 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable base, in claim 1, with respect to step a), is a relative phrase which renders the claim indefinite.  The phrase, suitable base, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 5 and 6, uses open such as, to define the phrase, suitable base, as "alkali metal carbonates" such as sodium carbonate, potassium carbonate, lithium carbonate and the like; "alkali metal bicarbonates" such as sodium bicarbonate, potassium bicarbonate and the like; "alkali metal hydroxides" such as sodium hydroxide, potassium hydroxide, lithium hydroxide and the like; "alkali metal alkoxides" such as sodium methoxide, sodium ethoxide, potassium methoxide, potassium ethoxide, sodium tert-butoxide, potassium tert-butoxide, lithium tert-butoxide and the like; alkali metal hydrides such as sodium hydride, potassium hydride, lithium hydride and the like; alkali metal amides such as sodium amide, potassium amide, lithium amide and the like; and organic bases like dimethylamine, diethylamine, diisopropylamine, diisopropylethylamine, diisobutylamine, triethylamine, pyridine, 4-dimethylaminopyridine (DMAP), N-methyl morpholine (NMM), 2,6-lutidine, lithium diisopropylamide; organosilicon bases such as (LiHMDS), sodium hexamethyldisilazide hexamethyldisilazide (KHMDS) or mixtures thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of Ribociclib succinate of the Formula-1a has been rendered indefinite by the use of the phrase, suitable base.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 1, 2, 4, 6 and 16 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
suitable organosilicon base, in claim 1, with respect to step b), is a relative phrase which renders the claim indefinite.  The phrase, suitable organosilicon base, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 6, uses open language, such as such as, to define the phrase, suitable organosilicon base, as lithium hexamethyldisilazide, sodium hexamethyldisilazide, potassium hexamthyldisilazide, or mixtures thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of Ribociclib succinate of the Formula-1a has been rendered indefinite by the use of the phrase, suitable organosilicon base.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 8, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624